DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 16 is allowable. The restriction requirement between Inventions I-III , as set forth in the Office action mailed on 8/6/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the 8/6/2021 restriction is fully withdrawn.  Claims 29-30 are directed to a method and computer program are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean C. Edwards (Reg. No. 41,728) on 12/21/2021.
The application has been amended as follows: 

Cancel claim 34.
Allowable Subject Matter
Claims 16-22, 25, and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the independent claims 16, 29-30, and 33 place these claims in condition for allowance. In particular, as to claim 16, the claimed features of the user interface comprising a display element and outputting information of one of a percentage value or graphical representation of the ascertained loading state, in combination with the other features of the claims, is not present in the prior art; similarly claimed features are present in claims 29-30. The closest prior art discloses an interface (Woebkemeier) but there is no apparent motivation to show the display information graphically or as a percentage to replay loading state as claimed. As to claim 33, the features relating to the indicating device using different illumination colors for different optimization measures and/or signal patterns in combination with the other features of the claims, particularly the dishwasher cavity illuminating the particular region with the at least one laser to indicate space that is still free for items to be washed, are not present in the prior art. The closest prior art discloses an illumination means for the interior of its washing machine (Bosen), however, there is no apparent motivation to use different illumination colors with a laser to indicate space that is still free for items to be washed. These claim features place each of the independent claims in condition for allowance, and the dependent claims are also allowed for these reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711